Exhibit 10.11

Execution Copy

First Amendment to Preferred Supplier Agreement

This First Amendment to Preferred Supplier Agreement (“First Amendment”) is
entered into and effective this 20th day of January, 2010.

Whereas, BP Energy Company, a Delaware corporation (“BP”), BP Corporation North
America Inc., an Indiana corporation, (“BPCNA” and together with BP, the
“BP Parties”), and IDT Energy, Inc., a Delaware corporation (“IDT”) entered into
that certain Preferred Supplier Agreement dated and effective June 29, 2009 (the
“Preferred Supplier Agreement”) (the Preferred Supplier Agreement, together with
this First Amendment, the “Agreement”).

Whereas, IDT wishes to expand the territory in which it markets Energy and
Natural Gas and expand the current arrangement with the BP Parties for the
services provided under the Preferred Supplier Agreement, and the BP Parties are
willing to provide such services to IDT within the expanded territory pursuant
to the terms and conditions contained in this First Amendment.

Now Therefore, the BP Parties and IDT agree that, upon execution of this First
Amendment by both Parties, the Agreement will be amended as provided below.

 

1. Section 1.1 Definitions.

 

  (a) The defined term “Designated Region” is deleted in its entirety and
replaced with the following:

““Designated Region” means: (a) with respect to Energy, the geographic region in
which each of NYISO and PJM operate, and (b) with respect to Natural Gas. the
geographic region in which Niagara Mohawk, Orange & Rockland, Consolidated
Edison Company of New York, National Fuel Gas Company, Rochester Gas & Electric,
Central Hudson Gas & Electric Corporation, KeySpan (now National Grid), and
Public Service Gas & Electric Company, as applicable, operate.”

 

  (b) The defined term “ISO” is deleted in its entirety and replaced with the
following:

““ISO” means an Independent System Operator that coordinates, controls and
monitors the operation of the electrical power system, usually within a single
State, but sometimes encompassing multiple states, such as NYISO and PJM”

 

  (c) The following definitions are added to Section 1.1:

““PJM” means the Pennsylvania-New Jersey-Maryland
System Operator or its successor.”

 

2. Section 3.3 Permissible Transactions Not Subject to this Agreement shall be
amended by adding “and PJM”’ after “in NYISO” in clause (c) of the definition so
that, as amended, it will read as follows: “(c) for the virtual and transmission
congestion contract markets in NYISO and PJM, so long as the BP Parties will
have no additional responsibilities under the Transaction Documents with respect
to the Energy, Natural Gas, Related Services or Financial Products that are the
subject of such transaction.”

 

3. Section 5.1 Scheduling Agent is deleted in its entirety and replaced with the
following:

“Scheduling Agent. With respect to each of NYISO and PJM on and after the
effective date of the transfer of responsibility for scheduling and managing
transmission from IDT to BP by each of NYISO and PJM and continuing throughout
the Planned Term, subject to the provisions hereof, BP shall act as IDT’s
designated Scheduling Agent. BP’s responsibilities as Scheduling Agent shall be
limited to the scheduling of Energy and Related Electric Power Services for
delivery
hereunder (the “Scheduling Agent Services”), as defined in more detail in Section 5.2 below.”

 

1



--------------------------------------------------------------------------------

4. Section 5.2 Scheduling Agent Designation is deleted in its entirety and
replaced with the following:

“Scheduling Agent Designation. During the Planned Term, IDT shall authorize BP
to act as the exclusive Scheduling Agent for IDT in NYISO and PJM (for purposes
of this Article 5, the “ISO”) and to perform all scheduling and settlement with
the ISO, with respect to IDT’s Customer load and the Energy and Related Electric
Power Services purchased in accordance with this Agreement. IDT shall at all
times grant BP all such authority necessary for BP to comply with the ISO’s
Protocols as IDT’s Scheduling Agent during the Planned Term. IDT and BP shall
submit to the ISO all such documentation as may be required to designate BP as
IDT’s Scheduling Agent and to authorize BP to perform Scheduling Agent Services
on IDT’s behalf. IDT acknowledges that BP shall have the right to file all such
reports, subject to IDT’s prior review, as may be required by applicable Legal
Requirements, including, without limitation, all reports as may be required by
the ISO or the applicable regulatory agencies with respect to IDT’s Customer
load and/or transactions consummated by BP on behalf of IDT in accordance with
the terms and conditions of this Agreement.”

 

5. Section 17.1 Covenants of IDT (c) Existence, Etc. shall be amended by adding
“and PJM” to the end of (iii).

 

6. IDT hereby reaffirms, as of the effective date of this First Amendment, the
representations and warranties made to the BP Parties and set forth in
Section 16. I of the Preferred Supplier Agreement.

 

7. BP hereby reaffirms, as of the effective date of this First Amendment, the
representations and warranties made to IDT and set forth in Section 16.2 of the
Preferred Supplier Agreement.

 

8. Schedule 5.4 ISO Interface Responsibilities attached to the Preferred
Supplier Agreement is deleted in its entirety and replaced with the Schedule 5.4
ISO Interface Responsibilities attached to this First Amendment.

 

9. Defined terms used herein but not defined herein shall have the meanings set
forth in the Agreement.

 

10. Except as set forth herein, all terms and conditions of the Agreement remain
unchanged and are hereby ratified by the Parties.

Remainder of Page Intentionally Left Blank

 

2



--------------------------------------------------------------------------------

IDT ENERGY, INC. By:   /s/ Geoffrey Rochwarger Name   Geoffrey Rochwarger Title:
  Chairman and CEO BP ENERGY COMPANY By:   /s/ Randall Prescott Name   Randall
Prescott Title   V.P. Power Origination

 

BP CORPORATION NORTH AMERICA INC By:   /s/ Herbert S. Vogel Name   Herbert S.
Vogel Title   COO

 

3



--------------------------------------------------------------------------------

Schedule 5.4

ISO Interface Responsibilities

BP will serve as the Principal Account Holder within the NYISO and PJM control
area on behalf of IDT pursuant to this Agreement. In the capacity of these roles
for IDT, BP will be responsible for the following ISO/RTO activities:

ISO/RTO Communications

 

i. Maintain facilities and personnel required to coordinate operations with the
ISO.

 

ii. Serve as the sole authorized communicator with the ISO for bidding,
scheduling, tagging and settling transactions related to IDT’s load obligations.

 

iii. Serve as the Authorized Security Administrator
(CAM) to access the NYISO MIS and PJM eSuite applications on behalf
of IDT’s load.

 

iv. Comply with the ISO directive (under an emergency condition or otherwise)
that may require BP to modify an IDT schedule.

Credit and Settlements

 

i. Maintain sufficient credit with the ISO to transact on IDT’s behalf.

 

ii. Timely payment of bona fide ISO invoices applicable to transactions
conducted for IDT’s account.

 

iii. Submission of invoices to IDT for all ISO settlement charges, accounting
adjustments or resettlements, and credits related to IDT’s load transactions and
obligations, including but not limited to energy, ancillary services, installed
Capacity, auction revenue rights, and load related charges, make-whole payments
assigned to loads for reliability services, day-ahead market purposes and other
such charges.

 

iv. Submission of invoices to IDT regarding any resettlement of transactions
related to IDT’s load obligation pursuant to this Agreement, BP reserves the
right to pass-through the rebilled charges and/or credits to IDT.

 

v. The NYISO settlement system does not allow for multiple settlement accounts
associated with a single legal entity. As such, for any settlement charge types
that are not reported to BP by the NYISO at IDT’s Load Asset ID or can not be
directly attributed to IDT’s load obligation, BP will pass-through to IDT in a
relatively proportionate to IDT’s load obligation. Similarly, BP shall pass any
credit through to IDT in a relatively proportionate amount to IDT’s load
obligation.

 

vi. The PJM eSuite system does have separate participant accounts, such that all
charges and credits that are directly attributed to IDT’s activity is passed
thru to IDT.

 

vii. If BP receives the ISO short pay due to a market participant default in the
ISO in which BP has established stand alone settlement accounts for IDT’s
transaction, BP will completely pass through the same ISO short pay to IDT in
accordance with the relevant tariff or ISO rules and procedures. If BP is made
whole by the ISO at some future date, then BP will completely pass through the
same make whole amount. The exception to this is in reference to NYISO where a
stand alone settlement account will not be utilized. If the NYISO is to short
pay BP on an invoice, BP will use commercially reasonable means to mimic the
same short pay methodology used by the ISO for IDT’s transactions.

 

viii. File, but not necessarily initiate, all commercially reasonable billing
disputes with the ISO on IDT’s behalf.

 

4



--------------------------------------------------------------------------------

Regulatory

 

i. IDT is responsible for its own regulatory or legislative monitoring,
participation and advocacy to protect its interests. For clarification, BP is
not responsible for communicating any regulatory, market rule, tariff change,
NERC issues and standards, or RTO ISO stakeholder meetings or other such
committee and working group information to IDT. IDT remains responsible for its
own regulatory advocacy and interpretation.

 

ii. Nothing herein shall limit IDT’s rights to participate as a Market
Participant in the ISO/RTO or NERC meeting or any regulatory proceeding to
protect its interests. For clarification, if BP participates in the ISO/RTO or
NERC meeting or regulatory meeting, BP shall vote independently to protect its
interests without any obligation to coordinate its vote with IDT or its
Affiliates.

 

iii. IDT will be responsible for any required state, federal or regional reports
applicable to its licenses and business interests. For clarification, nothing
herein shall obligate BP, as scheduling entity, to prepare or submit any
regulatory or governmental reports including, but not limited to, IDT’s FERC
Electronic Quarterly Reporting (EQR), ERCOT PUCT transactions report, or IDT’s
Renewable Energy Credit (REC) reports.

IDT, as the Load-Serving Entity underneath a BP ISO Account ID, will be
responsible for the following activities:

 

i. Provide timely load forecast data, demand bids, virtual transactions,
bilateral transactions, energy schedules, Capacity requirements, auction revenue
right nominations and bilateral ancillary service transactions with a third
party and other such data requirements to BP so that BP is able to meet the
ISO’s applicable day-ahead and real-time scheduling deadlines.

 

ii. Maintain the appropriate state licensing requirement as a Retail Energy
Provider (REP) or Load-Serving Entity serving retail customers within each of
the states in which BP is providing wholesale power to IDT and is acting as the
scheduling agent.

 

iii. Remain responsible for reporting IDT’s meter data to the lSO/RTOs either
through its own operations or via agreements with the other entities.

 

iv. Advanced coordination with BP will be required if IDT has a desire to
participate in any of the ISO’s FTR, CRR, ARR or TCR auctions. BP will need to
ensure the proper amount of credit has been posted with the respective ISO and
the appropriate security rights have been granted to BP as the Scheduling Agent
for IDT.

 

v. Prior to enrolling any load into the ISO Demand Response type program or
enlisting a Demand Resource in an ICAP or RA auction, IDT will coordinate with
BP to ensure the proper metering and dispatch communication equipment is in
place for BP to be compliant with the ISO’s technical requirements of the
programs.

 

vi. IDT will timely respond to any data requests or reporting obligations
directed to BP from the ISO, NERC or NERC Regional Entity, that is related to
IDT’s load transactions, such as system planning studies, forecasted peak
demand, or audit inquires and other necessary information.